Citation Nr: 0917125	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-38 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
knee chondromalacia patella.

2.  Entitlement to a rating in excess of 10 percent for left 
leg varicose veins.

3.  Entitlement to a rating in excess of 10 percent for right 
leg varicose veins.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  

By way of background, the Veteran filed an application for a 
total disability rating based on individual unemployability 
(TDIU) in December 2004, and presumably because the ratings 
assigned to the Veteran's service-connected disabilities did 
not meet the threshold criteria for TDIU consideration, the 
RO construed the Veteran's TDIU claim as increased rating 
claims for his service-connected disabilities.  The September 
2005 rating decision on appeal addressed increased rating 
claims for all of the Veteran's service-connected 
disabilities, with the exception of his deviated nasal 
septum, currently assigned a noncompensable rating.  
Accordingly, the issue of entitlement to a compensable rating 
for a deviated nasal septum is hereby REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  There is no evidence of left knee ankylosis, limitation 
of left leg extension to 30 degrees or less, nonunion of the 
left tibia and fibula with loose motion requiring a brace, 
pain on range of motion testing, or additional limitation of 
functioning on repetitive stress testing.  Furthermore, the 
criteria for referral for extraschedular consideration are 
not shown.

2.  The Veteran's left leg varicose vein edema is relieved by 
elevation or compression hosiery.  Furthermore, the criteria 
for referral for extraschedular consideration are not shown.


3.  The Veteran's right leg varicose vein edema is relieved 
by elevation or compression hosiery.  Furthermore, the 
criteria for referral for extraschedular consideration are 
not shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for left knee chondromalacia patella have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5256, 5257, 
5261, 5262 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for left leg varicose veins have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.104, Diagnostic Code 7120 (2008).

3.  The criteria for a disability rating in excess of 10 
percent for right leg varicose veins have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.104, Diagnostic Code 7120 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

As discussed supra, the Veteran's claims on appeal arise from 
his claim for entitlement to a TDIU.  A March 2005 letter 
addressed VA's notice requirements, and informed the Veteran 
that, as the RO was considering his TDIU claim, he could 
submit evidence showing that his service-connected 
disabilities had increased in severity.  The September 2005 
rating decision explained the criteria for increased 
disability ratings for the Veteran's service-connected left 
knee and bilateral lower extremity varicose veins claims per 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 
2008), and the Veteran's claims were subsequently 
readjudicated, as reflected by an October 2006 statement of 
the case.  Additionally, at his VA examinations the Veteran 
discussed his left knee and varicose vein symptomatology, and 
the Veteran has been represented by a Service Organization 
throughout the claims process.  Under these circumstances, it 
is apparent that a reasonable person, such as the Veteran, 
would know what was necessary to substantiate his claims, 
such that the notice errors in this case are harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's VA and private treatment records have been 
obtained, and the Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  The Veteran was provided with both a VA joint 
examination and a VA arteries and veins examination.  
Additionally, the Veteran was scheduled to testify at a 
hearing before the RO, but he failed to appear, and he was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required. 

II. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Knee Chondromalacia Patella

The veteran's left knee chondromalacia patella has been rated 
pursuant to Diagnostic Code 5257, by analogy, throughout the 
rating period on appeal.  Under Diagnostic Code 5257, 10, 20, 
and 30 percent ratings for instability are assigned depending 
on whether the impairment of the knee, involving either 
recurrent subluxation or lateral instability, is slight, 
moderate, or severe, respectively.  38 C.F.R. § 4.71a.  
Accordingly, the Veteran is currently receiving the maximum 
schedular rating available under this Diagnostic Code.  Thus, 
the Board must consider whether a higher disability rating is 
warranted under any other applicable Diagnostic Code.

In order to warrant a rating greater that 30 percent, the 
evidence must at least show ankylosis of the knee in flexion 
between 10 degrees and 20 degrees (warranting a 40 percent 
disability rating under Diagnostic Code 5256), leg extension 
limited to 30 degrees (warranting a 40 percent disability 
rating under Diagnostic Code 5261), or nonunion of the tibia 
and fibula with loose motion requiring a brace (warranting a 
40 percent disability rating under Diagnostic Code 5262).

Additionally, a higher disability evaluation may be warranted 
on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  

A March 2005 VA treatment record includes a review of the 
Veteran's musculoskeletal system, noting that the Veteran's 
range of motion was intact, his muscle tone was adequate, and 
there were no deformities.  An August 2005 VA treatment 
record contains similar findings, as well as a notation that 
the Veteran's knees did not evidence any swelling, erythema, 
or pain upon examination.  The Veteran complained of 
arthritis and was prescribed a left knee brace for his 
osteoarthritis at that time.

At his VA joint examination in January 2008, the Veteran 
reported giving way, instability, pain, stiffness, weakness, 
and swelling, as well as several locking episodes per week 
and weekly flare-ups of knee pain causing him to cease all 
activity.  Active flexion was to 120 degrees.  The examiner 
noted that pain began at 0 degrees and ended at 0 degrees 
(which the Board interprets as indicative of no pain on range 
of motion), with no additional limitation of motion on 
repetitive use.  Active extension was to 0 degrees.  The 
examiner again noted that pain began at 0 degrees and ended 
at 0 degrees, with no additional limitation of motion on 
repetitive use.  The examiner noted crepitus, grinding, 
tenderness, edema, and surgically absent meniscus in the 
Veteran's left knee; however, there was no evidence of joint 
ankylosis, instability, patellar abnormality, effusion, 
dislocation, or locking, and the McMurray's test was 
negative.  The examiner diagnosed the Veteran to have 
chondromalacia patella, which he noted as the cause of the 
Veteran's reported inability to stand for long periods of 
time, knee pain, and swelling.  No x-rays were preformed in 
conjunction with this examination; however the last left knee 
x-rays of record, conducted in December 2002, revealed normal 
results.  

The medical evidence reveals there is no ankylosis of the 
Veteran's left knee, rendering Diagnostic Code 5256 
inapplicable, and his range of motion studies fail to 
demonstrate the requisite limitation of extension to warrant 
a disability evaluation greater than 30 percent under 
Diagnostic Code 5261.  Additionally, there are no objective 
findings indicating non-union of the Veteran's tibia and 
fibula.  The Veteran's x-ray results failed to reveal any 
such abnormality.  Thus, the Veteran's current disability 
picture does not warrant an evaluation greater than 30 
percent under the applicable schedular criteria.

While the Board acknowledges that a separate 10 percent 
rating under Diagnostic Code 5003 may be warranted when there 
is degenerative arthritis objectively evidenced by x-ray 
findings and noncompensable limitation of motion, in the 
present case, the diagnosis of osteoarthritis seen in the VA 
treatment records is not supported by any x-ray findings.  
For example, the report of a December 2003 magnetic resonance 
imaging study (MRI) fails to show any degenerative changes in 
the left knee.  Accordingly, a separate rating for left knee 
arthritis is not warranted.  See VAOGCPREC 23-97.

Furthermore, the Board notes that the Veteran's reported left 
knee instability, locking, and weakness are contemplated in 
his current disability evaluation pursuant to Diagnostic Code 
5257 for severe recurrent subluxation or lateral instability.  
With respect to the DeLuca criteria, while the Veteran 
reported that his flare-ups of knee pain cause him to cease 
all activity, the January 2008 VA examination report 
indicates no pain on motion during clinical evaluation, and 
no pain or additional limitation of motion on repetitive 
stress testing, and the Veteran's left knee range of motion 
far exceeds the requisite limitations of motion for a 
compensable rating.  In short, although the Board 
acknowledges that the Veteran's left knee disability 
continues to present challenges in his daily activities, this 
has been contemplated in the assigned 30 percent rating.

Finally, the Board further finds that there is no showing 
that the severity of the Veteran's left knee chondromalacia 
patella reflects so exceptional or so unusual a disability 
picture as to warrant referral for consideration of a higher 
rating on an extraschedular basis.  The Veteran is currently 
unemployed after retiring from a 29-year career as a letter 
handler, and at his VA examination, the Veteran reported only 
one hospitalization or surgery related to his left knee 
disability, an arthroscopic surgery in 1987.  Thus, the Board 
concludes that the Veteran's left knee chondromalacia patella 
has not required frequent periods of hospitalization, caused 
marked interference with employment, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for referral for consideration of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 30 percent is warranted for 
the Veteran's left knee chondromalacia patella.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Consequently the Veteran's claim must be denied.

Varicose Veins

The Veteran's varicose veins of both his left and right leg 
are currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.104, Diagnostic Code 7120.  In order to warrant 
the next higher rating, which is 20 percent under Diagnostic 
Code 7120, the evidence must show that the Veteran's varicose 
veins are characterized by persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  A 10 percent rating 
is warranted for varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  38 C.F.R. § 
4.104, Diagnostic Code 7120 (2008).

VA treatment records reflect that examinations failed to 
reveal any clubbing, cyanosis, edema, or skin discoloration 
of the Veteran's lower extremities.  August 2005 treatment 
records note the presence of the Veteran's varicose veins, 
and the Veteran was prescribed support hose at that time.

An August 2006 private venous study of the Veteran's lower 
extremities revealed bilateral deep and superficial venous 
insufficiency and bilateral incompetent varicose veins, but 
no evidence of deep venous thrombosis or superficial 
phlebitis.

The Veteran underwent a VA arteries and veins examination in 
January 2008, during which the Veteran reported numbness and 
weakness of his lower extremities and episodes of pain and 
swelling occurring approximately every two weeks.  He was 
prescribed antiembolic stockings, but denied taking any 
medications for this condition.  He reported that there has 
been no change in his varicose veins in the previous two 
years.  The examiner noted a history of bilateral lower leg 
varicose veins with persistent edema, but no skin 
discoloration.  The Veteran reported having pain that 
occurred at rest, but is not constant, and experiencing an 
aching, heavy feeling after prolonged standing or walking.  
However, the examiner noted that these symptoms were relieved 
by elevation or compression hosiery.  On physical examination 
of the bilateral lower extremities, edema was present, but 
there was no stasis pigmentation or ulceration.  While there 
were no visible, palpable varicose veins on the right, 
abundant tortuous, saccular varicose veins were noted on the 
left.  There was no evidence, however, of infection, 
induration, heat, redness, or tenderness on the left lower 
extremity.  The results of a bilateral leg Doppler performed 
in conjunction with the examination revealed severe bilateral 
lower extremity venous insufficiency with reflux, but no 
evidence of deep venous thrombosis.

While the Veteran's recent VA examination report reflects a 
notation that he has persistent edema as a result of his 
bilateral lower extremity varicose veins, the Veteran 
reported this was intermittent with episodes of pain and 
swelling occurring approximately every two weeks.  Moreover, 
VA treatment records contain no findings that edema was 
present in his lower extremities, further evidence that the 
Veteran's edema is intermittent as opposed to persistent.  
Additionally, at his VA examination, the Veteran reported 
that his symptoms are relieved by elevation or compression 
hosiery.  Accordingly, the Board finds that there is 
insufficient evidence of persistent edema incompletely 
relieved by elevation of his extremities, warranting a 20 
percent disability rating, and that the Veteran's disability 
picture is more nearly approximated by his current disability 
rating.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2008).  

Finally, the Board further finds that there is no showing 
that the severity of the Veteran's bilateral varicose veins 
reflects so exceptional or so unusual a disability picture as 
to warrant referral for consideration of a higher rating on 
an extraschedular basis.  The Veteran is currently unemployed 
after retiring from a 29-year career as a letter handler, and 
at his VA examination, the Veteran reported only one 
hospitalization or surgery related to his left knee 
disability, an arthroscopic surgery in 1987.  Thus, the Board 
concludes that the Veteran's bilateral varicose veins have 
not required frequent periods of hospitalization, caused 
marked interference with employment, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for referral for consideration of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 10 percent is warranted for 
the Veteran's varicose veins in each lower extremity.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Consequently the Veteran's claim must be denied.




ORDER

A rating in excess of 30 percent for left knee chondromalacia 
patella is denied.

A rating in excess of 10 percent for left leg varicose veins 
is denied.

A rating in excess of 10 percent for right leg varicose veins 
is denied.





____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


